
	
		II
		111th CONGRESS
		2d Session
		S. 3835
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Cardin (for himself,
			 Ms. Landrieu, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reinstate the increase in the surety bond guarantee
		  limits for the Small Business Administration.
	
	
		1.Surety bonds
			(a)Maximum bond
			 amountSection 411(a)(1) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)) is amended by
			 striking (1) and all that follows and inserting the following:
			 “(1)(A) The Administration may, upon such terms and conditions as it may
			 prescribe, guarantee and enter into commitments to guarantee any surety against
			 loss resulting from a breach of the terms of a bid bond, payment bond,
			 performance bond, or bonds ancillary thereto, by a principal on any total work
			 order or contract amount at the time of bond execution that does not exceed
			 $5,000,000.
				
					(B)The Administrator may guarantee a
				surety under subparagraph (A) for a total work order or contract amount that
				does not exceed $10,000,000, if a contracting officer of a Federal agency
				certifies that such a guarantee is
				necessary.
					.
			(b)Denial of
			 liabilitySection 411 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b) is amended—
				(1)by striking
			 subsection (e) and inserting the following:
					
						(e)Reimbursement
				of Surety; ConditionsPursuant to any such guarantee or
				agreement, the Administration shall reimburse the surety, as provided in
				subsection (c) of this section, except that the Administration shall be
				relieved of liability (in whole or in part within the discretion of the
				Administration) if—
							(1)the surety
				obtained such guarantee or agreement, or applied for such reimbursement, by
				fraud or material misrepresentation;
							(2)the total
				contract amount at the time of execution of the bond or bonds exceeds
				$5,000,000;
							(3)the surety has
				breached a material term or condition of such guarantee agreement; or
							(4)the surety has
				substantially violated the regulations promulgated by the Administration
				pursuant to subsection (d).
							;
				
				(2)by striking
			 subsection (k); and
				(3)by adding after
			 subsection (i) the following:
					
						(j)Denial of
				liabilityFor bonds made or
				executed with the prior approval of the Administration, the Administration
				shall not deny liability to a surety based upon material information that was
				provided as part of the guaranty
				application.
						.
				(c)Size
			 standardsSection 410 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694a) is amended—
				(1)by striking
			 paragraph (9); and
				(2)adding after
			 paragraph (8) the following:
					
						(9)Notwithstanding any other provision of law
				or any rule, regulation, or order of the Administration, for purposes of
				sections 410, 411, and 412 the term small business concern means a
				business concern that meets the size standard for the primary industry in which
				such business concern, and the affiliates of such business concern, is engaged,
				as determined by the Administrator in accordance with the North American
				Industry Classification
				System.
						.
				(d)Conforming
			 amendmentSection 508(f) of
			 division A of the American Recovery and Reinvestment Act of 2009 (15 U.S.C.
			 694a note) is repealed.
			
